Exhibit GENESIS ENERGY, LLC DEFERRED COMPENSATION PLAN TABLE OF CONTENTS Page ARTICLE I DEFINITIONS AND GENERAL PROVISIONS 1 1.1 Definitions 1 1.2 General Provisions 3 ARTICLE II PARTICIPATION 3 2.1 General Eligibility Conditions 3 2.2 Specific Conditions for Active Participation 4 2.3 Termination of Participation 4 2.4 Participation by Other Employers 4 ARTICLE III DEFERRED COMPENSATION 4 3.1 Record of Account 4 3.2 Confidentiality and Non-Competition Agreement 4 ARTICLE IV DISTRIBUTION OF BENEFITS 4 4.1 Distribution Timing 4 4.2 Distribution upon Death 5 4.3 Withdrawals for Unforeseeable Emergency 5 4.4 Acceleration of Payment 5 4.5 Delay of Payment 6 4.6 Assignment and Assumption of Liabilities 7 ARTICLE V PLAN ADMINISTRATION 7 5.1 Administration 7 5.2 Administrative Committee 7 5.3 Filing Claims 8 5.4 Notification to Claimant 8 5.5 Review Procedure 8 5.6 Payment of Expenses 8 ARTICLE VI AMENDMENT AND TERMINATION 9 6.1 Amendment 9 ARTICLE VII MISCELLANEOUS PROVISIONS 9 7.1 Employment Relationship 9 7.2 Facility of Payments 9 7.3 Funding 9 7.4 Anti-Assignment 10 7.5 Unclaimed Interests 10 7.6 References to Code, Statutes and Regulations 10 7.7 Liability 10 7.8 Tax Consequences of Participation 10 7.9 Company as Agent for Related Employers 10 i 7.10 Governing Law; Severability 10 7.11 Taxes 11 ii GENESIS ENERGY, LLC DEFERRED COMPENSATION PLAN The Genesis Energy, LLC Deferred Compensation Plan (the “Plan”) is hereby adopted effective as of December 31, 2008 by Genesis Energy, LLC, a Delaware limited liability company (the “Company”), for the benefit of select members of the management of the Company and of its affiliated entities which participate in this Plan with the consent of the Company. RECITALS A.
